Concurring opinion of
Rombauer, J.
I deem it necessary to express my opinion on the subject, whether or no, there was evidence tending to show a contract for extension of time of payment between the plaintiff and Oberhellmann, by which the defendant, Niedringhaus, became discharged, being only a surety.
The defendant, Niedringhaus, was charged in the petition as a joint maker. The plaintiff could not recover unless she proved that he was a joint maker of the note. Perry v. Barrett, 18 Mo. 140,145. The fifth defence considered in the opinion of the court, claims that Niedringhaus was an indorser, other defences set up payment of the note. The court instructed the jury that if they found that Niedringhaus was a joint maker of the note, the plaintiff was entitled to recover, unless they further found that the note was paid. If they found that he was an indorser, the plaintiff could not recover.
These were the only issues under the pleadings, and the instructions were strictly correct.
I, therefore, concur in affirming the judgment, while I can not coneur in the reasoning of the opinion.